Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions


Applicant’s election without traverse of Invention I, Species C (Embodiment 3, figs. 10-11) in the reply filed on 06/07/2022 is acknowledged. Applicant identified claims 1-3 and 5-7 as reading on the elected species. 
Claims 4 and 8-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-3 and 5-7 have been examined and addressed on the merits in this office action.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how “the one” edge portion, being closer than “the other” edge portion to the central portion of the metal base plate, as claimed, can also be thicker than “the other”. Per figure 11 and comparison with figures 2 and 7 of the instant specification, “the one” edge portion must be farther than “the other” from the central portion in order to be the thicker one.
For the purpose of this examination, the claim has been interpreted to mean:
--…the solder having two edge portions of which one is farther than the other from the central portion of…--.
Regarding claims 2-3 and 5-7, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa (CN 105900231A, machine translation attached).
Reading claim 1, Takizawa discloses:
a semiconductor device (101) (fig. 9), comprising: 
a metal base plate (102) having a front surface on which a disposition area is set apart from a central portion of the metal base plate (102) (see annotated fig. 9-TAKIZAWA, page 4); and 
a board (103) placed over the disposition area with a solder (104) [par. 0005, line 5] therebetween, 
the solder (104) having two edge portions of which one is farther than the other from the central portion of the metal base plate (102) (see annotated fig. 9-TAKIZAWA, page 4), 
said one being thicker than said the other (clearly seen in annotated fig. 9-TAKIZAWA, page 4).
Reading claim 2, Takizawa discloses:
 	the central portion of the metal base plate (102) being convexly warped to protrude to a side opposite to the front surface (see annotated fig. 9-TAKIZAWA, page 4).
Reading claim 3, Takizawa discloses:
a first protrusion (121) formed at a first formation position on the disposition area, and 
a second protrusion (121) formed at a second formation position on the disposition area, 
the second formation position being farther from the central portion than the first formation position (see annotated fig. 9-TAKIZAWA, page 4).


    PNG
    media_image1.png
    690
    710
    media_image1.png
    Greyscale


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonedachi US 2019/0080979).
Reading claim 1, Tonedachi discloses:
a semiconductor device (100) (fig. 5), comprising: 
a metal base plate (14) having a front surface on which a disposition area is set apart from a central portion of the metal base plate (14) (see annotated fig. 5-TONEDACHI, page 5); and 
a board (16) placed over the disposition area with a solder (20) therebetween, 
the solder (20) having two edge portions of which one is farther than the other from the central portion of the metal base plate (14) (see annotated fig. 5-TONEDACHI, below), 
said one being thicker than said the other (see annotated fig. 5-TONEDACHI, below).

    PNG
    media_image2.png
    334
    673
    media_image2.png
    Greyscale

Reading claim 7, Tonedachi discloses:
the disposition area being provided in plurality [par. 0051];
the board (16) being provided in plurality [0051];
the solder (20) being provided in plurality [0051];
the disposition areas being set on the metal base plate in a determined direction [par. 0051];
the boards (16) being placed over the disposition areas with the solders (20) therebetween, respectively [par. 0051]; and
the solder (20) in each outmost disposition area of the disposition areas has two end portions (the same edge portions of claim 1), of which one is farther than the other from the central portion of the metal base plate (14) in the determined direction, 
said one being thicker than said the other.
(It is noted, per par. 0051, Tonadechi discloses the semiconductor device -100- comprising a plurality of boards -16-. Therefore, as applies to claims 1 and 6, above, the disposition areas would be set on the metal base plate -14- in a determined direction -to optimize heat transfer- and the boards -16- will be respectively placed over the disposition areas. In this case, as also applies to claim 1, above, the solder -20- of each disposition area would have two ends portions -edge portions of claim 1- one farther than the other from the central portion of the metal base plate -14- and also thicker than the other, as in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tonadechi.
Reading claim 6, Tonedachi discloses:
 	the disposition area being provided in plurality [par. 0051];
the disposition areas set on the metal base plate (14) [par. 0051];
the board (16) being provided in plurality; and the boards (16) being respectively placed over the disposition areas [par. 0051].
(It is noted, per par. 0051, Tonadechi discloses the semiconductor device -100- comprising a plurality of boards -16-. Therefore, as applies to claim 1, above, the disposition areas would be set on the metal base plate -14- and the boards -16- will be respectively placed over the disposition areas).
	Tonedachi does not disclose:
the disposition areas being symmetrical with respect to the central portion of the metal base plate;
However, arranging the plurality of boards symmetrically with respect to the central portion of the metal base plate (this is, the disposition areas being symmetrical with respect to the central portion of the metal base plate since the plurality of boards are placed over the disposition areas) is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or arranged the plurality of boards on the metal base plate to provide an optimal heat transfer according to the user’s needs. Further, semiconductor devices comprising a plurality of boards arranged symmetrically with respect to a central portion of a common metal base plate are old and known in the art, and it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763